717 S.E.2d 383 (2011)
Redale BARBOUR
v.
WELLS FARGO BANK, et al.
No. 47P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Redale Barbour, Charlotte, for Barbour, Redale.
Jeremy B. Wilkins, for Brock and Scott, PLLC.
Kenneth B. Oettinger, Jr., Charlotte, for Wells Fargo Bank, N.A.
The following order has been entered on the motion filed on the 5th of April 2011 by Plaintiff for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 25th of August 2011."